NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 14 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ZOOM VIDEO COMMUNICATIONS,                       No.   21-15792
INC.,
                                                 D.C. No. 5:21-cv-01727-EJD
              Plaintiff-counter-
              defendant-Appellee,
                                                 MEMORANDUM*
 v.

RINGCENTRAL, INC.,

              Defendant-counter-claimant-
              Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                      Argued and Submitted October 7, 2021
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and FRIEDLAND, Circuit
Judges.

      RingCentral, Inc. (RingCentral) appeals the district court’s denial of a

preliminary injunction against Zoom Video Communications, Inc. (Zoom) arising



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
out of an agreement between the companies. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1), and we affirm.

      We review the denial of a preliminary injunction for abuse of discretion.

All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). A

district court abuses its discretion when its decision is based on “an erroneous legal

standard or clearly erroneous finding of fact.” Id. (citations omitted). To obtain a

preliminary injunction, the moving party must “make a showing on all four

prongs” of the preliminary injunction test: (1) a likelihood of success on the merits;

(2) a likelihood of irreparable harm in the absence of the requested relief; (3) a

balance of hardships that tips in the movant’s favor; and (4) a public interest in the

issuance of an injunction. Id. at 1135. In our Circuit, where a party is unable to

show a likelihood of success on the merits but can at least demonstrate that there

are serious questions going to the merits, we may grant preliminary injunctive

relief so long as the balance of hardships tips sharply in favor of the movant and

there is a showing on the other two elements. See id.

      The district court concluded “neither party ha[d] shown a likelihood of

success on the merits[,] but only serious questions on the merits.” Under

California law, a contract is to be interpreted by looking at the “whole of [the]

contract . . . so as to give effect to every part.” Cal. Civ. Code § 1641. Both


                                           2
parties offer plausible constructions of their agreement, interpreting it as a whole.

The district court also indicated that it had not favored one party’s interpretation

over the other at least in part because the case presented “serious factual

questions.” The existing record suggests that the contractual provisions at issue

may be, in fact, ambiguous, and that determining their correct construction may

require extrinsic evidence. See Dore v. Arnold Worldwide, Inc., 139 P.3d 56, 60

(Cal. 2006) (“An ambiguity arises when language is reasonably susceptible of

more than one application to material facts.”).

      Given these circumstances, the district court was entitled to defer

determination of this disputed question until further development of the record at

trial. See Int’l Molders’ & Allied Workers’ Loc. Union No. 164 v. Nelson, 799

F.2d 547, 551 (9th Cir. 1986) (“In deciding a motion for a preliminary injunction,

the district court is not bound to decide doubtful and difficult questions of law or

disputed questions of fact.” (citations and internal quotation marks omitted)).

      The district court also concluded that even if RingCentral had established it

would suffer irreparable harm, a preliminary injunction would not be warranted

because the balance of hardships did not sharply tip in RingCentral’s favor. Given

the record before it, the district court did not abuse its discretion in making this




                                            3
determination. Nor did it abuse its discretion in concluding that the public interest

was not implicated in a commercial dispute.

      In sum, given our very deferential standard of review of preliminary

injunction orders, we conclude that the district court did not abuse its discretion in

denying the preliminary injunction motion and directing that the case proceed to

trial. We need not—and do not—reach any other issue urged by the parties, nor do

we express any view as to the merits of the disputed contractual issues.



      AFFIRMED.




                                           4